Citation Nr: 0126339	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  98-15 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for postoperative L5-S1 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1988 to May 1988 
(one month, 24 days).  This case is before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  By April and July 1998 rating 
decisions, the RO denied service connection for 
spondylolisthesis, lumbar spine.  The veteran timely 
disagreed and timely appealed the determination.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for service connection 
for spondylolisthesis of the lumbar spine has been developed.

2.  Spondylolisthesis, L5-S1, permanently increased in 
severity in service as demonstrated by the symptomatic nature 
of the condition in service and thereafter; there is no 
medical evidence that the increase in severity during service 
was limited to the natural progress of the disorder which has 
since been treated surgically.  


CONCLUSION OF LAW

Service connection for postoperative L5-S1 spondylolisthesis 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001); 
66 Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a claim submitted in December 1997, the veteran contends 
that he should be entitled to service connection for 
spondylolisthesis of the lumbar spine.  He has had an L5-S1 
interbody fusion.  Under the applicable criteria, service 
connection may be granted for a disability which is the 
result of disease or injury incurred or contracted or for 
aggravation of a preexisting injury incurred in line of duty 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, chronically worsens in service.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 
Vet. App. 292 (1991)).  In other words, the evidence must 
establish "a lasting worsening of the condition" -- that is, 
a worsening that existed not only at the time of separation 
but one that still exists currently is required to establish 
that a preexisting disorder was aggravated in service.  See 
Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c).  A 
defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(1990).  A disease may be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  Id.  
Service connection may be granted for diseases of congenital, 
developmental, or familial origin, but not for defects, 
unless such defect was subject to superimposed disease or 
injury during military service.  Id.
Background

At the time of an enlistment examination conducted in 
November 1987, the veteran's spine was evaluated as normal.  
On the history completed by the veteran at that time, he 
indicated that he did not have recurrent back pain or any 
musculoskeletal problems, other than a fracture of the left 
forearm (noted on the history completed by the physician).

On March 22, 1988, approximately 12 days after the veteran 
entered service, he sought medical treatment for back pain.  
He reported that the back pain started during the first week 
of basic training.  There was tenderness bilaterally in the 
sacroiliac region.  The veteran was then evaluated for 
sacroiliac dysfunction.  Treatment with moist heat, exercise, 
and other modalities was initiated.  The veteran completed a 
physical training test which included pushups, sit-ups, and a 
two-mile run.  He continued to complain of pain.  
Radiological examination conducted in early April 1988 
disclosed spondylolysis, left, L5, and degenerative disc 
disease (DDD), L5-S1.  

For purposes of information only, and without reliance 
thereon, spondylolysis is the "degeneration or deficient 
development of the articulating part of a vertebrae." Smith 
v. Derwinski, 1 Vet. App. 235, 236 (1991); DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1567 (27th ed. 
1990).  Spondylolisthesis is the "forward displacement of one 
vertebra over another, usually of the fifth lumbar over the 
body of the sacrum, or of the fourth lumbar over the fifth, 
usually due to a developmental defect in the pars 
interarticularis."  Id.  The pars interarticularis is the 
part of the lamina between the superior and inferior 
processes of a lumbar vertebra.  DORLAND'S at 1237 (28th ed. 
1994).

Service medical evaluation on April 12, 1988 disclosed that 
the veteran had full range of motion of the back, without 
spasm, but there was tenderness at the lumbar region on 
palpation and the veteran walked on his heel and toes poorly.  
He was described as overweight.  The diagnosis was mechanical 
low back pain.  The veteran was referred for Medical Board 
evaluation.  On medical evaluation dated April 14, 1988, the 
veteran reportedly had chronic back pain secondary to Grade I 
spondylolisthesis existing prior to service (EPTS).  The low 
back pain developed without trauma.  Relief provided by 
physical therapy treatment was only temporary.  There was no 
radiation of pain, but there was increased lordosis.  
Suspension of physical training was recommended.  According 
to the separation certificate (DD 214), he was separated from 
service because he "did not meet the procurement medical 
fitness standards-no disability."

Private clinical records dated from August 1989 to April 1994 
reflect that the veteran complained of back pain at times, 
with the first such entry dated in November 1989 (back pain 
after running).  

A June 1997 medical opinion from Dr. David R. Hicks reflects 
a "high degree of medical probability" that the veteran's 
spondylolysis and Grade I spondylolisthesis were not 
congenital problems.  Dr. Hicks said that he was unable to 
determine when the defects were incurred.  

A report of a June 1997 outpatient treatment evaluation 
reflects that the veteran provided a history of chronic low 
back pain beginning in military training.

In a May 1998 medical opinion, Lawrence G. Lenke, M.D., 
concluded that the veteran's spondylolisthesis probably 
developed during the veteran's service, or that such a 
disorder "certainly" could have been aggravated by an episode 
in basic training when the veteran stated he felt a snap in 
his back.  The physician further opined that it was less 
likely that the pars defect and subsequent slippage occurred 
in service and more likely that defects had already developed 
and were aggravated during basic training.  Dr. Lenke added, 
in a September 1998 statement, that it best expressed his 
opinion to state that it was "certainly possible" that the 
veteran's back condition was aggravated by his basic training 
regimen.

At a personal hearing at the RO in October 1998, the veteran 
testified that, prior to service, he had been employed in 
construction work, as a zookeeper, and doing other types of 
general labor.  He testified that he had no back pain during 
this time.  He further testified that he did not sustain any 
back injury or have any recurrent back pain following a pre-
enlistment physical examination in November 1987 prior to his 
induction in March 1988.  The veteran testified that he first 
began having back pain after experiencing a sudden snap in 
his back during push-ups followed by slight, but not extreme, 
back pain during physical training in service.  The veteran, 
who is five feet, ten inches tall testified that, while in 
service he weighed about 162 to 170 pounds and that his 
maximum weight since service had been 190 pounds.

At a March 2001 hearing before the Board at the RO, the 
veteran noted that in addition to performing various types of 
general labor prior to service, he was also active as a 
swimmer.  He reiterated that he had encountered no back 
problems in sports or in performing doing heavy farm work.  
He testified that his back pain now required medication and 
caused disability.  The veteran emphasized that he never had 
any pain prior to service and has had recurrent chronic pain 
since service.  The veteran testified that he had undergone 
back surgery in December 2000.  An April 2001 treatment note 
reflects that the veteran was functioning well after L5-S1 
interbody fusion.

Analysis

There is no evidence of record that the veteran had back pain 
prior to service.  Most of the physicians who have discussed 
the veteran's spondylolisthesis refer to that disorder, 
either directly or indirectly, as a developmental disorder.  
Statements that spondylolisthesis is considered to be 
"developmental" in origin, however, speak only to the issue 
of incurrence and would not bar a finding of aggravation, 
absent regulatory language barring a determination that such 
a disorder is not subject to in-service aggravation due to 
in-service disease or injury.  See VAOPGCPREC 11-1999 (Sept. 
1999); VAOPGCPREC 82-90, supra (concluding that 38 C.F.R. 
§ 3.303 draws a distinction between "defects" and 
"diseases," barring service connection for congenital or 
developmental "defects," but not barring service connection 
or a finding of aggravation for congenital, developmental, or 
familial "diseases").

The evidence supports the claim of service connection on the 
basis of in-service aggravation for the veteran's L5-S1 
spondylolisthesis, status postoperative, inasmuch as the 
evidence currently before the Board demonstrates that the 
condition was fist clinically manifested shortly after 
service, and no abnormality of the back was noted at the time 
of the veteran's service induction.  

In this case, the physician who provided an opinion that the 
veteran's spondylolisthesis existed prior to service did not 
provide any discussion of the basis for the conclusion that 
the veteran's back disorder existed prior to service.  
Moreover, that physician did not explain why he concluded 
that the veteran had chronic back pain, nor did the physician 
state when the "chronic" back pain started.  The service 
medical records reflect no evidence that the veteran had 
chronic back pain prior to service, nor is there any notation 
that the veteran provided a history of chronic back pain to 
the doctor who reported the diagnosis which included the 
assessment of "chronic" back pain.  

In addition, the Board notes that the physician who concluded 
that the veteran's back disorder existed prior to service did 
not discuss the discrepancy between his diagnosis of 
spondylolisthesis and the prior diagnosis of spondylolysis.  
More importantly, the physician did not comment as to whether 
the veteran's back disorder underwent any temporary or 
permanent increase in severity during service.

In contrast, the doctors who have provided recent opinions as 
to the etiology of the veteran's current back disorder have 
indicated that it is possible that the veteran incurred his 
back disorder, to include spondylolisthesis, in service, but 
that there was an even greater likelihood that such a 
disorder was aggravated during service.  

In conclusion, the record supports the claim of service 
connection for veteran's L5-S1 spondylolisthesis with lumbar 
decompression.  The condition was medically manifested 
shortly after service entrance when the veteran's complaints 
began.  There is no medical opinion of record indicating that 
the veteran's back disorder existed prior to service and that 
the complications in service merely represented natural 
progress of the condition.  

These facts, in combination with the medical opinions 
recently obtained, support a conclusion that the condition in 
the appellant's case is a developmental disease which 
underwent a permanent worsening beyond the natural progress 
of the condition in service.  In the absence of a medical 
finding or opinion that the symptoms in service were limited 
to the natural progress of pre-existing spondylolisthesis, 
the evidence supports a finding that disability currently 
attributable to postoperative L5-S1 spondylolisthesis was 
aggravated by service.  Thus, service connection is warranted 
for this disability.  38 C.F.R. § 3.306. 


ORDER

Service connection for postoperative L5-S1 spondylolisthesis 
is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

